Citation Nr: 1648126	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-15 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for chronic low back disability. 

2.  Entitlement to service connection for right hip disability.

3.  Entitlement to service connection for left hip disability.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for chronic constipation.

7.  Entitlement to service connection for a skin disorder.




REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1970 and from September 1972 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In April 2015, the Veteran testified at a hearing at the AOJ before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been included in the record.  In September 2015, the Board remanded the appeal for additional development.  The case is again before the Board for appellate review.  

The record consists entirely of electronic claims files, and has been reviewed.  New evidence has been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in June 2016, and has been considered pursuant to a June 2016 waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2015).

The issues of service connection for bronchitis and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Chronic low back disability was not incurred during service or within one year of separation, and is not attributable to service.  

2.  Chronic right hip disability was not incurred during service or within one year of separation, and is not attributable to service.  

3.  Chronic left hip disability was not incurred during service or within one year of separation, and is not attributable to service.  

4.  Sinusitis is not due to (causation or aggravation) service-connected disease or injury.  

5.  Constipation is not due (causation or aggravation) to service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Right hip disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  Left hip disability was not incurred in or aggravated by service, andarthritis  may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  Sinusitis is not secondary to service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2015).

5.  Constipation is not secondary to service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA has a duty to notify and to assist the Veteran in the development of his claims.  The AOJ satisfied its duty to notify by way of a letter dated in November 2009.  The AOJ notified the Veteran prior to the rating decision on appeal of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and private and VA treatment records have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period, reports and opinions of which adequately address the issues decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

During the April 2015 Board hearing, the undersigned VLJ clarified the issues on appeal and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession.  Furthermore, the VLJ described for the Veteran the type of evidence necessary to substantiate his claims, and agreed to hold the record open for a period of 90 days to allow for additional submission of evidence.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103.  Moreover, in order to assist the Veteran further, the VLJ remanded this matter in September 2015 for development and additional medical inquiry. 

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Service Connection

The Veteran claims that he incurred back and hip disabilities during service.  He also claims that he developed chronic constipation due to the back disability, and sinusitis due to service-connected residuals of a fracture of the nasal septum.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

38 U.S.C.A. § 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  The record documents that the Veteran engaged in combat with the enemy during his service in the Republic of Vietnam between April 1968 and April 1969.  However, inasmuch as the Veteran has not asserted that combat service caused his disabilities, 38 U.S.C.A. § 1154(b) does not apply here.  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

Service connection may also be established on a secondary basis.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of STRs, private and VA treatment records, lay statements from the Veteran, his family members, and his friends, and VA compensation examination reports dated in February 2016.  


	Back and Hips

The evidence demonstrates that the Veteran has current back and hip disabilities, and that he experienced back and hip problems during service.  The February 2016 VA reports note diagnoses of lower back and bilateral hip arthritis while the STRs document that the Veteran injured his back and hip during service.  Further, multiple lay assertions from the Veteran, and from his friends and family members in July 2011, attest that the Veteran has experienced lower back and hip disability since discharge from service.  A preponderance of the evidence indicates, however, that the current disability of arthritis of the lower spine and hips is unrelated to the in-service injuries, and that the arthritis did not manifest within the first year of discharge from service.  

The Veteran asserts that he injured his lower back and hip during training in 1977 as the result of 15-mile forced marches and "sleeping on the ground."  A STR dated in April 1973 shows that the Veteran was treated for low back pain.  The assessment was slight sprain.  The Veteran was again treated for low back pain in August 1977.  The assessment was muscle spasm in the middle back with muscle pain.  The STRs also show that the Veteran was treated for right hip pain in April 1977 with a duration of three weeks.  April 1977 X-ray results were negative for abnormal findings.  The STRs also indicate that the Veteran injured a leg in a motorcycle accident in July 1979.  In his December 1980 separation report of medical history, the Veteran reported a history of "recurrent back pain[,]" "swollen or painful joints[,]" and "arthritis, rheumatism, or bursitis."  Comments from the reviewing physician note the Veteran's previous complaints of low back pain of one month duration, and that he had bursitis of the right hip two years ago.  

Nevertheless, the record indicates that the in-service low back and hip injuries did not result in chronic back or hip disability during service.  The STRs dated in the two years prior to discharge - from 1978 to 1980 - are negative for back and hip problems.  Medical evaluation at discharge from service does not indicate the presence of any chronic back or hip disability such as arthritis.  In the December 1980 separation report of medical examination, the examiner found the Veteran's spine, musculoskeletal system, and lower extremities to be normal.  Further, the record contains no evidence dated between January 1981 and January 1982 - within the first year of discharge from service - indicating back or hip disability.  Indeed, the earliest post-service evidence of a chronic back or hip disability is dated in the mid 1990s, approximately 15 years following discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Private chiropractor records dated in the mid 1990s report the Veteran's complaints of back pain.  Private medical evidence dated in the mid 2000s note magnetic resonance imaging showing degenerative disc and joint disease of the lumbar spine with spinal stenosis for which the Veteran has undergone multiple surgeries since March 2006.  With regard to the hips, the earliest medical evidence documenting any post-service hip disability is found in a March 2010 VA treatment record noting "hip arthritis."  Thus, no evidence dated between December 1980 and the mid 1990s indicates that the Veteran then had chronic lower back or hip disability.  Notwithstanding the lay assertions provided since 2009 indicating manifestations of disability during and soon after service, the record does not document the existence of chronic back or hip disability during service, within the first year of separation from service, or for many years following service.  The preponderance of the evidence indicates that, for approximately 15 years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also Walker, supra.  The evidence of record indicates that the current arthritis disability is not due to the low back and hip injuries during service.  

Moreover, the only medical professional to comment on this matter countered the Veteran's service connection claims.  In the February 2016 VA report, the VA examiner indicated that the Veteran's lower spine degenerative changes and stenosis, in addition to his bilateral hip osteoarthritis, likely did not relate to service.  In support, the examiner explained that the Veteran did not have such degenerative changes during service, and that the current problems would not relate to the "transitory" back or hip complaints during service.  The examiner further noted that the Veteran did not complain of such problems "for the duration of his military service of 2-1/2 years" after the complaints and treatment for muscle spasm and bursitis in 1977.  The examiner stated that the in-service bursitis was "most likely ... a greater trochanteric bursitis which does not lead to or cause osteoarthritis of the hip."  The examiner added that the July 1979 accident did not result in any documented hip or back problems.  Further, in finding service unrelated to current disabilities, the examiner cited the approximate 15-year gap between service discharge and documented medical treatment for back problems, and approximate 26-year gap between service and the diagnosis of arthritis.  See Maxson, supra.  The examiner instead attributed the current lower back and hip disability - arthritis - to the aging process, as such a problem is "recognized as a cause of disability in the aging population."  

The February 2016 examiner indicated that he reviewed the claims file, interviewed the Veteran, and examined the Veteran.  The examiner also detailed the Veteran's medical history.  As the opinion is based on the evidence of record, and is explained, the Board finds the report and opinion of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

To review, the Veteran and his friends and family members indicate chronic low back and hip disability since leaving service in 1981.  This evidence indicates manifestations during service and within the first year of discharge from service.  Here, however, the preponderance of the evidence establishes that the Veteran did not have chronic pathology during service or within one year of separation.  A chronic disease entity was not noted during service and any argument regarding continuity is inconsistent with the normal separation examination.  The record indicates that the current arthritis disability is not due to the low back and hip injuries during service.  In short, there is no reliable evidence linking remote post-service onset to service.  Further, as detailed below, the lay assertions of a relationship to service are inconsistent with the record and are not credible.

	Sinusitis and Constipation 

As indicated earlier, the Veteran asserts that his constipation is secondary to low back disability, and that his sinusitis is secondary to residuals of an in-service nose fracture.  

A secondary service connection finding for constipation is unwarranted because the Veteran is not service connected for back disability.  The condition precedent for a grant of benefits under 38 C.F.R. § 3.310 is not established.  

A secondary service connection finding is also unwarranted for sinusitis.  With this particular claim, a preponderance of the evidence indicates that upper respiratory disability is not related to the service-connected nasal septum fracture.  

The February 2016 VA examiner is the only medical professional who commented on the Veteran's claim.  In the report, the examiner stated that the Veteran did not have sinusitis, but did have vasomotor rhinitis.  The examiner stated that it was "less likely" that the nasal fracture caused or aggravated the vasomotor rhinitis.  In support, the examiner indicated that the Veteran began having sinus and rhinitis related problems in the 1990s, approximately 10 years after experiencing the nasal fracture.  Further, the examiner stated that it would be "highly unusual for vasomotor rhinitis to begin over 20 years after the nondisplaced nasal fracture."  For the reasons cited earlier, this opinion is of probative value.  See Bloom, supra.  It is based on an interview and examination of the Veteran and on a review of the claims file.  It is based on the evidence of record, which indicates post-service treatment for upper respiratory problems many years after service.  And it is based on a rationale in which the examiner explained why the Veteran's particular nose fracture during service would not cause or aggravate his current upper respiratory disability.  Based on the foregoing, a secondary service connection findings is unwarranted for upper respiratory disability.    

In assessing the Veteran's service connection claims, the Board has considered the lay assertions of record from the Veteran, his family members, and his friends.  Each is competent to report observable symptoms such as pain, limitation of movement, and breathing difficulty.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of whether service or service-connected disability caused or aggravated back, hip, or respiratory problems, the medical evidence is more credible.  And this evidence preponderates against the notion that current low back and hip arthritis was incurred during service or developed within a year of service, or that an upper respiratory disability such as sinusitis or rhinitis developed as the result of a fractured nasal septum.  Degenerative changes in the Veteran's skeletal system, as well as the deleterious effect on upper respiratory function of a broken nose, are internal pathologies beyond a lay witness's capacity to observe or sense.  As the medical evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Indeed, the lay theories that the Veteran's problems are directly or secondarily service connected pale into insignificance when compared with the far more probative objective record, and the detailed and persuasive findings by the neutral February 2016 VA examiner.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack thereof, preponderates against the lay assertions regarding the development of back, hip, and upper respiratory disability.  See Alemany and Gilbert, both supra.  

As the preponderance of the evidence is against the claims to service connection, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for low back disability is denied.  

Entitlement to service connection for right hip disability is denied.  

Entitlement to service connection for left hip disability is denied.  

Entitlement to service connection for sinusitis is denied.  

Entitlement to service connection for chronic constipation is denied.  


REMAND

A remand is warranted for additional medical commentary into the service connection claims for bronchitis and skin disability. 

In the September 2015 remand, the Board requested medical inquiry into these claims.  In the February 2016 VA reports and opinions, these claims are addressed.  However, in order to decide the claims, additional commentary is needed.    

With regard to bronchitis, the Veteran asserts that respiratory problems developed in part due to herbicide exposure in Vietnam.  In the February 2016 report, the examiner found that the Veteran did not have bronchitis.  The examiner instead found the Veteran with chronic obstructive pulmonary disease (COPD).  The examiner further found that the COPD did not relate to the Veteran's service-connected nasal fracture.  The examiner did not expressly address, however, whether COPD relates in any way to the Veteran's presumed exposure to herbicides while serving in Vietnam.  On this narrow issue, an addendum opinion should be provided.  

With regard to skin disability, the evidence indicates that the Veteran has had polymorphous light eruptions and basal cell carcinoma.  The Veteran asserts that sun and herbicide exposure in Vietnam caused his skin problems.  The February 2016 report contains two opinions - one stating that polymorphous light eruptions did not relate to sun or to herbicide exposure, and a second opinion stating that skin cancer did not relate to herbicides exposure.  Neither opinion addresses, however, whether sun exposure during service in Vietnam, part of which involved combat conditions, relates in any way to skin cancer.  On this narrow issue, an addendum opinion should be provided.  

Lastly, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which are dated in February 2016.

2.  Return the Veteran's case to the February 2016 VA examiner who commented on the claims for bronchitis/COPD and skin disability (or to a suitable substitute) for review and elaboration of his reports and opinions.  The examiner should review the entire claims folder, and then respond to the following questions. 

a.  Is it as likely as not (i.e., probability of 50 percent or higher) that the diagnosed COPD is related to in-service exposure to herbicides?

b.  Is it as likely as not that the diagnosed basal cell carcinoma is related to in-service sun exposure?

Please provide a rationale for any opinion rendered. 

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the June 2016 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided a new SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


